 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

Te x DOC #:
DATE FILED: 27/18 (202

BERNARD SCARBOROUGH,

Plaintiff, : 19cv2037 (DLC)

-V- : ORDER

U.S. SECURITY ASSOCIATES, INC.,

Defendant. :
eee ee ee i a ee ee ee i ti x

DENISE COTE, District Judge:

On November 5, 2019, during fact discovery and following an
unsuccessful mediation, Christopher Mason {‘“Mason”) and Locksley
Wade (“Wade”) moved to withdraw as counsel for plaintiff in the
above-captioned case. In their supporting affidavit, Mason and
Wade stated that plaintiff had ceased communication with counsel
and that they could not comply with their discovery obligations
or otherwise prosecute the case as a result.

An Order of November 12, 2019 granted Mason and Wade’s
motion to withdraw. The November 12 Order further ordered that
any new counsel for plaintiff must file a Notice of Appearance
by December 6 and that, if no counsel appeared on plaintiff’s
behalf, plaintiff must complete a Notice of Appearance form and
submit it by mail to the Pro Se Office of this Courthouse by
December 6. The November 12 Order included instructions for

filing a Notice of Appearance and other resources for pro se

 
litigants. The November 12 Order advised plaintiff that failure
to submit a Notice of Appearance and proof of service of such
Notice on defendant may result in dismissal of the action for
failure to prosecute. The schedule for the remainder of the
litigation set forth in the Order included the completion of
fact discovery by January 31, 2020.

The November 12 Order required Mason and Wade to serve a
copy of the November 12 Order on plaintiff and file proof of
service on the public docket. On November 13, Mason filed a
Certificate of Service of the November 12 Order stating that a
copy of the November 12 Order was mailed to plaintiff’s last
known address.

On December 13, after no Notice of Appearance had been
filed by plaintiff or new counsel, the action was dismissed. On
January 6, 2020, plaintiff filed a Notice of Appeal of the
December 13 dismissal.

On March 10, 2020, nearly four months after the November 12
Order, plaintiff filed a motion to set aside the judgment
pursuant to Rule 60, Fed. R. Civ. P. The motion principally
complains about the services provided by Mason and Wade. The
plaintiff also explains, however, that he never told his
attorneys that he did not want them to represent him.

The March 10 filing is the pro se plaintiff’s first

communication with this Court. The March 10 Motion does not

 
explain plaintiff's failure to correspond with this Court. In
his motion, plaintiff states that he was not aware that he had
to file a pro se Notice of Appearance form, Plaintiff's March
10 motion does not address whether he received the November 12
Order. As of the date of this Order, plaintiff has not filed a
Notice of Appearance. Accordingly, it is hereby

ORDERED that by March 26, 2020, the plaintiff shall submit
a letter to the Pro Se Office of this Courthouse at 500 Pearl
Street, Room 200, New York, NY 10007 stating whether he received
the November 12 Order and, if so, the date on which he received
it.

If IS FURTHER ORDERED that failure to comply with the terms
of this Order may result in a denial of plaintiff’s March 10
Motion.

SO ORDERED:

Dated: New York, New York
March 13, 2020

DENISE COTE
United States District Judge

 
Copy Mailed to:

Bernard Scarborough

2931 Eighth Avenue, Apt. 7F
New York, NY 10039

 
